DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 10/19/22 have been received. Claims 1 and 14 have been amended. Claims 23-25 are new. Claims 5, and 8-13 have been cancelled.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 14, 15-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 14 recites the limitation "a total of the fibrous conductive members" in line 12.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a total of the first fibrous conductive members" as there is antecedent basis.
6.	Claims 15-22 and 24 are rejected as depending from claim 14.
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “the amount of the particulate conductive members is 5 parts by mass or more relative to 100 parts by mass of the total of the fibrous conductive members and the particulate conductive members” does not further limit “an amount of the particulate conductive members is 40 parts by mass or more relative to 100 parts by mass of the total of the fibrous conductive members and the particulate conductive members” as recited in claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-3, 7, 14, 17, and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita et al. (US 2008/0241641).
Regarding claim 1, Kurita discloses  a catalyst layer for a fuel cell (first catalytic layer 31, Fig. 1, abstract) comprising: fibrous conductive members(longer carbon fibers as first electrically conductive fibers [0057]); particulate conductive members(particulate auxiliary electrically conductive substance such as carbon black [0057]); and catalyst particles(for example particulates of platinum [0057]), wherein a length L of the fibrous conductive members and a thickness T of the catalyst layer for a fuel cell satisfy the following relational expression: L/T =2.5 (see Calculation A below), 
7 to 100 micrometers (length L of the fibrous conductive members [0024]),
40 to 60 micrometers (thickness T of the catalyst layer [0057]),
L   100 micrometers  = 2.5
  T   40 micrometers			Calculation A
which is within the claim range of L/T ≤ 3, thus reading on the limitation.
Continuing with claim 1, Kurita discloses an amount of the particulate conductive members is 95 parts by mass to 100 parts by mass of a total of the fibrous conductive members and the particulate conductive members (see Calculation B below ) which is within the claim range of 40 parts by mass or less relative to 100 parts by mass of a total of the fibrous conductive members and the particulate conductive members, thus reading on the limitation.
30 g carbon with platinum loaded + 1.5 g longer carbon fibers ([0087], [0092]) = 31.5 g
	30 g x 100 = 95.2%
	31.5 g				Calculation B
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Continuing with claim 1, Kurita discloses the fibrous conductive members are inclined relative to a surface direction of the catalyst layer for a fuel cell(Figs. 1-5).
Regarding claim 2, Kurita discloses all of the claim limitations as set forth above. Kurita further discloses  an inclination angle ɵ of the fibrous conductive members relative to the surface direction of the catalyst layer for a fuel cell is 80° or less(Figs. 1-5).
Regarding claim 3, Kurita discloses all of the claim limitations as set forth above. Kurita further discloses the length L of the fibrous conductive members and a diameter D of the fibrous conductive members satisfy the following relational expression: D/L = 0.03 (see Calculation C below) which is within the claim range of  D/L <1, thus reading on the limitation.
10 to 50 micrometers (length L of the fibrous conductive members [0059])
0.05 to 0.3 micrometers  (diameter D of the fibrous conductive members [0059])
0.3 (D)  = 0.03
10 (L)
Calculation C
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.	
Regarding claim 7, Kurita discloses all of the claim limitations as set forth above. Kurita further discloses a fuel cell (Fig. 6, [0099]) comprising: a membrane electrode assembly (MEA 1, Figs. 1-6, [0099]) including an electrolyte membrane (membrane 2, Figs. 1-6, [0056]) and a pair of electrodes that sandwich the electrolyte membrane(cathode electrode layer 3, anode electrode layer 5, Figs. 1-6, [0056]), wherein at least one of the pair of electrodes includes the catalyst layer in accordance with claim 1 (first catalytic layer 31, Figs. 1-6, [0057]).
Regarding claim 14, Kurita discloses  a membrane electrode assembly (MEA 1, Figs. 1-6) comprising: an electrolyte membrane(membrane 2, Figs. 1-6, [0056]); and a pair of electrodes that sandwich the electrolyte membrane(cathode electrode layer 3, anode electrode layer 5, Figs. 1-6, [0056]), wherein each of the pair of electrodes includes a catalyst layer (first catalytic layer 31 and second catalytic layer 51, Figs. 1-6, [0057], [0061]) and a gas diffusion layer in this order from the electrolyte membrane side (gas diffusion layers 4 and 6 with water repellent layers 34 and 54, Figs. 1-5, [0068]-[0069]), the catalyst layer of the at least one of the pair of electrodes includes first fibrous conductive members(longer carbon fibers as first electrically conductive fibers [0057]), particulate conductive members(particulate auxiliary electrically conductive substance such as carbon black [0057]), and catalyst particles(for example particulates of platinum [0057]), a length L1 of the first fibrous conductive members and a thickness T1 of the catalyst layer satisfy the following relational expression: L1/T1 =2.5 (see Calculation D below), 
7 to 100 micrometers (length L1 of the fibrous conductive members [0024]),
40 to 60 micrometers (thickness T1 of the catalyst layer [0057]),
L   100 micrometers  = 2.5
  T   40 micrometers
Calculation D
which is within the claim range of L1/T1 ≤ 3, thus reading on the limitation.
Continuing with claim 14, Kurita discloses an amount of the particulate conductive members is 95 parts by mass to 100 parts by mass of a total of the first fibrous conductive members and the particulate conductive members (see Calculation E below ) which is within the claim range of 40 parts by mass or less relative to 100 parts by mass of a total of the first fibrous conductive members and the particulate conductive members, thus reading on the limitation.
30 g carbon with platinum loaded + 1.5 g longer carbon fibers ([0087], [0092]) = 31.5 g
	30 g x 100 = 95.2%
	31.5 g				Calculation E
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Continuing with claim 14, Kurita disclose  the first fibrous conductive members are inclined relative to a surface direction of the catalyst layer(Figs. 1-5), and the gas diffusion layer of the at least one of the pair of electrodes includes a porous layer that contains a conductive material and a polymer resin([0081]).
Regarding claim 17, Kurita discloses all of the claim limitations as set forth above. Kurita further discloses  the conductive material contains second fibrous conductive members(shorter carbon fibers [0081]).
Regarding claim 22, Kurita discloses all of the claim limitations as set forth above. Kurita further discloses a fuel cell (Fig. 6, [0099]) comprising: the membrane electrode assembly in accordance with claim 14(Figs. 1-6, [0099]); and a pair of separators that sandwich the membrane electrode assembly(separators 101 and 201, Fig. 6, [0099]).
Regarding claim 23, Kurita discloses all of the claim limitations as set forth above. Kurita further discloses the length L of the fibrous conductive members and the thickness T of the catalyst layer satisfy the following relational expression: 0.25≤ L/T ≤1.67 (see Calculation F) which is within the claim range of   0.25 ≤ L/T ≤ 2.0, thus reading on the limitation.
7 to 100 micrometers, preferably 10 to 50 micrometers (length L of the fibrous conductive members [0024]),
40 to 60 micrometers (thickness T of the catalyst layer [0057]),
L   100 micrometers  = 1.67
  T   60 micrometers
L   10 micrometers  = 0.25
  T   40 micrometers
Calculation F
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 24, Kurita discloses all of the claim limitations as set forth above. Kurita further discloses the length L1 of the fibrous conductive members and the thickness T1 of the catalyst layer satisfy the following relational expression: 0.25≤ L1/T1 ≤1.67 (see Calculation G) which is within the claim range of   0.25 ≤ L1/T1 ≤ 2.0, thus reading on the limitation.
7 to 100 micrometers, preferably 10 to 50 micrometers (length L of the fibrous conductive members [0024]),
40 to 60 micrometers (thickness T of the catalyst layer [0057]),
L1   100 micrometers  = 1.67
  T1   60 micrometers
L1   10 micrometers  = 0.25
  T1   40 micrometers
Calculation G
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 25, Kurita discloses all of the claim limitations as set forth above. Kurita further discloses  the amount of the particulate conductive members is 95 parts by mass to 100 parts by mass of a total of the fibrous conductive members and the particulate conductive members (see Calculation H below ) which is within the claim range of 5 parts by mass or more relative to 100 parts by mass of the total of the fibrous conductive members and the particulate conductive members, thus reading on the limitation.
30 g carbon with platinum loaded + 1.5 g longer carbon fibers ([0087], [0092]) = 31.5 g
	30 g x 100 = 95.2%
	31.5 g				Calculation H
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita et al. (US 2008/0241641) as applied to claim 1 above.
Regarding claim 4, Kurita discloses all of the claim limitations as set forth above. Kurita discloses the fibrous conductive members have a diameter D of 0.05 to 0.3 micrometers (50 nm to 300 nm [0059]) which overlaps the claim range of 200 nm or less, thus reading on the limitation.
Kurita is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 6, Kurita discloses all of the claim limitations as set forth above. Kurita does not explicitly disclose  the fibrous conductive members have a BET specific surface area of 50 m2/g or more.
It would have been obvious to one of ordinary skill in the art to provide the catalyst layer of Kurita with the fibrous conductive members have a BET specific surface area of 50 m2/g or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
15.	Claim(s) 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita et al. (US 2008/0241641) as applied to claim 14 above.
Regarding claims 15 and 16, Kurita disclose all of the claim limitations as set forth above. Kurita does not explicitly disclose  the gas diffusion layer has a thickness two times or more of the thickness of the catalyst layer (claim 15) and  the gas diffusion layer has a thickness of 600 µm or less(claim 16).
It would have been obvious to one of ordinary skill in the art to provide the membrane electrode assembly of Kurita with the gas diffusion layer has a thickness two times or more of the thickness of the catalyst layer  and  the gas diffusion layer has a thickness of 600 µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 20, Kurita discloses all of the claim limitations as set forth above. Kurita discloses that electrically-conductive fibers, which exhibit a longer average fibrous length, are more likely to increase voids or pores in catalytic layers than electrically-conductive fibers, which exhibit a shorter average fibrous length ([0023]) but does not explicitly disclose  the catalyst layer has a porosity P1 of 30% or more and 70% or less, and the gas diffusion layer has a porosity P2 of 60% or more and 90% or less.
It would have been obvious to one of ordinary skill in the art to provide the  membrane electrode assembly of Kurita with the catalyst layer has a porosity P1 of 30% or more and 70% or less, and the gas diffusion layer has a porosity P2 of 60% or more and 90% or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Allowable Subject Matter
16.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the second fibrous conductive members have a length larger than the length of the first fibrous conductive members.
In the instant invention, from the viewpoint of improving the dischargeability of produced water from the catalyst layer to the gas diffusion layer, L2/L1 that is the ratio of the length L2 of the second fibrous conductive members relative to the length L1 of the first fibrous conductive members is preferably 0.5 or more, more preferably 1.0 or more, and even more preferably greater than 1.0([0166] US 2020/0335797). Also, L2/L1 is preferably 200 or less, and more preferably 10 or less([0166]).
Kurita does not disclose, teach or render obvious the second fibrous conductive members have a length larger than the length of the first fibrous conductive members.
17.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is   the second fibrous conductive members have a diameter larger than that of the first fibrous conductive members.
In the instant invention, because produced water is efficiently discharged from the catalyst layer to the gas diffusion layer, D2/D1 that is the ratio of the diameter D2 of the second fibrous conductive members relative to the diameter D1 of the first fibrous conductive members is preferably 0.5 or more, more preferably 1.0 or more, and even more preferably greater than 1.0([0169]). Also, D2/D1 is preferably 30 or less, and more preferably 20 or less([0169]).
Kurita does not disclose, teach or render obvious the second fibrous conductive members have a diameter larger than that of the first fibrous conductive members.
18.	Claim 21 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the porosity P1 of the catalyst layer and the porosity P2 of the gas diffusion layer satisfy the following relationship: P1 < P2.
In the instant invention, from the viewpoint of efficiently supplying reactive gas from the gas diffusion layer to the catalyst layer and discharging produced water from the catalyst layer to the gas diffusion layer, P2/P1 that is the ratio of the porosity P2 of the gas diffusion layer relative to the porosity P1 of the catalyst layer is, for example, 0.7 or more, and preferably greater than 1([0182]). If P2/P1 is greater than 1, water dischargeability can be further enhanced([0182]). Also, P2/P1 is, for example, 3.0 or less([0182]).
Kurita does not disclose, teach or render obvious the porosity P1 of the catalyst layer and the porosity P2 of the gas diffusion layer satisfy the following relationship: P1 < P2.
Response to Arguments
19.	Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724